.   -




        Dr. James A. Turman                            Opinion       No. WW-374
        Executive  Director
        Texas Youth Council                            Re:    Can the Texas Youth Council
        Austin, Texas                                         with the prior approval     of
                                                               the Governor    transfer  into
                                                              one account certain appropri-
                                                              ations made to the Gatesville
                                                              State School for Boys in
                                                               House Bill 133, Acts 55th
                                                               Legislature,   Regular   Session,
                                                                Chapter 385, page 914, and
        Dear    Dr.   Turman:                                   related question.

                  Your request for an opinion concerns         the authority   of the
        Texas Youth Council, with the prior approval           of the Governor,
        after obtaining    the advice of the Legislative     Budget Board, to
        consolidate   certain appropriation    items made to the Gatesville
        State School for Boys into one account.         Disbursements      would then
        be made from the single account for the accomplishment               of certain            .. .
        authorized   improvements,     as described     in each of the affected     items,

                   The two specific   questions   presented    for    our determination
        are    as follows:

                               “1.   In order that the low bid received     may
                  be accepted      and the new unit for younger boys con-
                  structed    in the most economical     and least confusing
                  manner,     can the Governor,    with the advice of the
                  Legislative      Budget Board, approve    the transfer  into
                  one account, the appropriations       shown in Line Items
                  8, 9, 10, 11 and 12, Section 1, Article    II, H. B. 133,
                  Acts of the 55th Legislature?

                              “2.    If the answer to the above question      is
                  in the affirmative,      can the Comptroller   approve   claims
                  and issue warrants        covering the cost of constructing,
                  equipping,    paying architect’s   fees and furnishing    said
                  unit for younger      boys from the consolidated    account
                                                                                                    -   .




Dr.   James       A. Turman,     Page   2 (‘WW-374)




         made up of funds appropriated     in Line
         Items 8, 9, 10, 11 and 12, Section 1, Article
         II, H. B. 133, Acts of the 55th Legislature?”

          The answer to the questions     submitted  hinges upon the
construction    of items 8, 9, 10, 11 and 12 of the appropriation made
to the Gatesville    State School for Boys by House Bill 133, Acts
55th Legislature,     Regular  Session,  Chapter 385, page 914, same
being the current Biennial Appropriation       Act.  The items provide
as follows:

                      “Out     of General   Revenue     Fund:

                                                                       For the Years
                                                                       Ending
                                                                    August 31,    August      31,
                                                                      1958           1959

              ” 8.    For constructing,   equip-
                      ping, paying architect’s
                      fees and furnishing   4
                      dormitories,   approxima-
                      tely 40 beds each, and                                     Unexpended
                      a superintendent’s   home                     $192,500     Balance

              ‘$9.    For constructing,    equip-
                      ping, paying architect’s
                      fees and furnishing     one
                      school building,   consist-
                      ing of 6 classrooms,      1                                Unexpended
                      woodshop    and 4 offices.        ,       .       54,000   Balance

              “10.    For constructing,   equip-
                      ping, paying architect’s
                      fees and furnishing    one
                      kitchen and dining room
                      to serve additional                                        Unexpended
                      dormitories.    . . . . .         .       .       38,500   Balance

              “11.    For constructing      exterior
                      walks and paving       to serve                            Unexpended
                      new facilities   .    . . . .         .       .    7,000   Balance
              .
              “12.    For repair   of or addition
                      to existing  sewage   treat-
                      ment plant, and repair
                      or replacement    of water lines
  Dr. James     A.. Turman,      Page        (WW-374)


                                                                                     Unexpended
               as necessary.         .   ,    .   .   .   ,   .   .   .   . 26,000   Balance




             As you have pointed out in your request,               the State Board
of Control     has employed       an architect,     who in turn has prepared         a
stngle set of plans and specifications             covering    all items of work
provided     for in line items 8, 9, 10, 11 and 12 quoted above,              The
employment       of a single architect        to prepare     a unified set of plans
and specifications       eliminated      the necessity     of employing     an archi-
tect to prepare      plans and specifications         for the work authorized        by
each item, thereby        reducing     the costs for this phase of the work.
You further      state that the Board of Control has advertised               and re-
ceived bids for all of the work authorized               by items 8, 9, 10, 11 and
12 on a collective      or lump sum basis, rather            than calling for and
receiving     separate    bids for the work authorized           by each individual
item.     In accordance      with its determination        that such procedure
would be economically          feasible,    and result in a saving of the funds
affected,    the Board of Control,         provided    same is authorized,      will
now award a single contract,            which will provide       for:

                      1.   Constructing,    equipping,   pay-
                            ing architect’s   fees and furnish-
                           ing 4 dormitories,     approximately
                           40 beds each, and a superintendent’s
                           home ;

                      2.   Constructing,    equipping,   pay-
                           ing architect’s   fees and furnish-
                           ing one school building,     consist-
                           ing of 6 classrooms,      1 woodshop
                           and 4 offices;

                     3.    Constructing,     equipping,   paying
                           architect’s   fees and furnishing
                           one kitchen and dining room to
                           serve additional     dormitories;
Dr.   James    A. Turman,      Page    4   (WW-374)




                      4.    Constructing  exterior walks
                            and paving to serve new
                            facilities;

                      5.    Repair  of or addition       to exist-
                            ing sewage treatment         plant, and
                            repair  or replacement         of water
                            lines as necessary.

The foregoing     includes all items of construction         and improvements
authorized    by line items 8, 9, 10, 11 and 12. The contract         treats the
work, authorized       by each of the foregoing      line items, as a singie
project   rather than five (5) separate       and distinct projects,     thereby
eliminating    the necessity    for receiving    bids on and awarding       five
separate    contracts.     Both the Board of Control and the Youth Council
have ascertained       that award of the contract       on a single project     basis
will enable all of the authorized       work to be accomplished        in the most
economical     and expeditious     manner possible.

            We believe        that the effect of the underscored           language’, which
immediately      follows     line item 12, supra, is to make each of the five
line items, with which we are here concerned,                   interchangeable,         pro-
vided, of course,       that the prior approval         of the Governor        is obtained.
We further believe        that the work authorized          by line items 8, 9, 10, 11
and 12 may be included in and awarded as a single contract                        subject
to the important       qualification    that the performance          of each and every
item of work authorized           by each of said line items is provided               for in
such contract.        With the prior approval         of the Governor,        the sum
appropriated      by line items 8, 9, 10, 11 and 12 may be consolidated
into any one of said line items, and the Comptroller                    of Public Accounts
is auth,orized    to make disbursements           therefrom        in accordance      with
the terms of the contract.           This   conclusion     is  supported     by   the   hold-
ing in Attorney       General’s     Opinion NO. WW-329           (1958). The effect of
that portion of the Act which provides             for the advice of the Legisla-
tive Budget Board was covered              hy Attorney     General’s      Opinions      num-
bered WW-282         (1957) and WW-329,         supra, and in the interest          of
brevity  will not be repeated         here.    Therst        opinion was addressed
to yollr off ice.

                                           SUMMARY

                            The     Texas Youth Council,       with
                            th.e   prior approval     of the Governor,
                            can    transfer    into one of said items
                            the    appropriations     contained   in
.   -




        Dr. James      A. Turman,   Page   5 (WW-374)



                                      items 8, 9, 10, 11 and 12 of
                                      the Appropriations     made to
                                      the Gatesville   State, School
                                      for Boys by House Bill 133,
                                      Acts, 55th Legislature,
                                      Regular Session, Chapter
                                      385, page 914, subject to
                                      the conditions set forth
                                      above,   The Comptroller
                                      of Public Accounts     is au-
                                      thorized to approve claims
                                      and issue warrants on said
                                      consolidated   account cover-
                                      ing the costs of projects
                                      authorized by said items.

                                                   Yours    very   truly,

                                                   WILL WILSON
                                                   Attorney General         of Texas



                                                   By    q... r.,,..L4.L La?